DETAILED ACTION
 
Status of Claims
 
1.         This First Office action is in reply to the application filed on 11 May 2021 and claims filed 12 July 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined.  The Information Disclosure Statement filed 16 August 2021 has been considered by the Examiner.  A signed copy is enclosed with this Office Action.


	

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Double Patenting

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-20 of prior U.S. Patent No. 11,004,020.  This is a nonstatutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over Claims  1-20 of U. S. Patent No. 11,004,020 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.  The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: In the instant application, Claims 1-20 recite:  

“a system/method/non-transitory computer-readable medium, comprising: at least one computing device comprising a processor and a memory; 

and instructions executable in the at least one computing device, wherein when executed the instructions causes the at least one computing device to at least: identify a management user; 
receive from the management user a customization to a master checklist to be used in the individual ones of the plurality of food service establishments; 
apply the customization to the master checklist;
in response to applying the customization to the master checklist, generate a checklist for the individual ones of the plurality of food service establishments based at least in part on the customized master checklist, each checklist including a plurality of tasks to be performed at the individual ones of the plurality of food service establishments; 
send data encoding each checklist to the handheld computing device at the respective one of the plurality of food service establishments; 
obtain a plurality of responses to each checklist from the handheld computing device at the individual ones of the plurality of food service establishments, the responses including data entered on a touchscreen of the handheld computing device, temperature data automatically measured by at least one stationary sensor and wirelessly communicated from the at least one stationary sensor to at least one of: the handheld computing device or a base station device, and food temperature data measured by at least one handheld temperature sensor and wirelessly communicated from the at least one handheld temperature sensor to at least one of: 
the handheld computing device or the base station device;
generate at least one network page summarizing the responses to the checklist for one or more of the plurality of food service establishments; 
” 

which is the same or substantially the same as the limitations recited in Claims 1-20 of U. S. Patent No. 11,004,020.

	
Conclusion
		
	
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623